Citation Nr: 0727184	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 19, 2004, 
for additional compensation for the veteran's dependent 
spouse.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from February 1964 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO), denying the 
benefit sought.  In June 2007 the veteran, sitting at an 
Albany, New York, VA medical facility, testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge, who was sitting at the New York City RO.
 

FINDINGS OF FACT

1.  Received in November 1999 was the veteran's formal 
Application for Compensation or Pension (VA Form 21-526), in 
which he claimed entitlement to service connection for PTSD.  
In his application, he indicated he had been married to 
T.D.J. (a/k/a A.D.J.) since 1969.  Attached to his claim was 
a copy of his marriage certificate to A.D.J., showing that 
she and the veteran had married in September 1969.  

2.  By November 2000 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating, effective November 
17, 1999.  

3.  In a November 2000 letter, the RO informed the veteran he 
was being paid as a single veteran with no dependents, and 
that before he could be paid additional compensation for 
dependents, he needed to complete and return the enclosed 
form (Form 21-686c).  

4.  Prior to the November 2000 rating decision in which the 
veteran was awarded a 30 percent disability rating, there was 
evidence in the claims file, consisting of a copy of a 
marriage certificate, reflecting that the veteran had a 
dependent spouse.

5.  On March 19, 2004, the veteran submitted a formal claim 
(VA Form 21-686c) for additional compensation benefits based 
on a dependent spouse. 

6.  There is an approximate balance of positive and negative 
evidence as to whether the record supports a finding that the 
veteran's award of additional compensation for his dependent 
spouse should have been effective from the date of the claim 
for service connection in November 1999, with commencement of 
payment on December 1, 1999.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an effective date of November 17, 1999, with a date of 
commencement of payment on December 1, 1999, for the payment 
of additional compensation for a dependent spouse, have been 
met.  38 U.S.C.A. §§ 1115, 1135, 5110, 5111 (West 2002); 38 
C.F.R. §§ 3.31, 3.102, 3.204, 3.401(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Congress, in enacting the VCAA, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  When the law and not 
the evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132.  This case 
involves the application of law to certain facts such as the 
effective date for additional compensation for the veteran's 
dependent spouse and the date when information, which was 
needed to award additional compensation for the veteran's 
wife, was received by the RO.  Those facts are already 
established by the evidence now of record.  Collecting 
additional evidence would not be productive or helpful to the 
veteran's appeal.  Thus, because the law as mandated by 
statute, and not further development of evidence, is 
dispositive of this appeal, the VCAA is not applicable.

II.  Factual Background

On November 17, 1999, the veteran filed a formal Application 
for Compensation or Pension (VA Form 21-526), in which he 
claimed entitlement to service connection for PTSD.  In his 
application, he indicated he had been married to T.D.J. 
(a/k/a A.D.J.) since 1969.  Attached to his claim was a copy 
of his marriage certificate to A.D.J., showing that the 
veteran married his wife in September 1969.  

By November 2000 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating, effective November 
17, 1999.  

In a letter dated November 17, 2000, the RO informed the 
veteran he was being paid as a single veteran with no 
dependents.  The veteran was advised that before he could be 
paid additional compensation for dependents, he needed to 
complete and return the enclosed Form 21-686c.  

Received from the veteran on March 19, 2004, was a VA Form 
21-686c (Declaration of Status of Dependents), in which he 
indicated that he had divorced his first wife in February 
1969, and married his second wife, T.J., in September 1969.  

By letter dated in April 2004, the RO informed the veteran 
that his rate of disability compensation had been adjusted 
beginning April 1, 2004, based on the addition of his 
dependent spouse.


Received from the veteran in November 2004 was a statement in 
which he indicated that his "mental condition prevented 
[him] from making application for these benefits within the 
allotted time frame".  He claimed he had attached a letter 
from his doctor to verify this condition.  In a November 2004 
letter, a VA psychologist indicated that the veteran had been 
followed continuously for mental health treatment at a VA 
outpatient behavioral health clinic from February 2000 
through January 2002.

In an August 2005 RO teleconference hearing, the veteran 
indicated that he did not realize that VA did not know he was 
married.  He claimed that every form he had filled out or 
submitted, including his DD Form 214 and his discharge 
papers, showed he was married.  He claimed he had problems 
with his memory due to his PTSD.  He also indicated that he 
did not know he was not being compensated for his wife, and 
that that was the reason it took him so long to file a claim 
for additional compensation for his wife.  

In a July 2005 letter, a VA staff psychologist provided a 
follow up to his letter of November 2004, indicating that the 
veteran continued to be seen for therapy on an as needed 
basis since January 2002, and that he had provided and/or 
supervised most of the veteran's treatment during that period 
of time.  The VA staff psychologist opined that "the 
distress [the veteran] was experiencing contributed to his 
not filing the proper paperwork to obtain this benefit by the 
deadline for filing".  

In June 2007 the veteran testified via videoconference at a 
hearing at the Albany RO, before the undersigned Veterans Law 
Judge, sitting at the New York RO.  He essentially testified 
that he had filed a marriage certificate with his original 
claim for service connection for PTSD, and that the RO knew 
about his spouse at the time the claim for service connection 
for PTSD was granted.  He also testified that he has problems 
with memory due to his PTSD, and that this was the reason 
that he could not file the proper paperwork to claim 
additional benefits for his dependent spouse.  


III.  Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  Veterans having a 30 percent or more service-
connected condition may be entitled to additional 
compensation for a spouse, dependent parents, or unmarried 
children under 18 (or under 23 if attending an approved 
school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n).  

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates:  
(1) date of claim; (2) date the dependency arises; 
(3) effective date of the qualifying disability rating 
provided evidence of dependency is received within a year of 
notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b).  

The "date of claim" for additional compensation for 
dependents is the date of the veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 C.F.R. § 3.401(b)(1).  

The earliest that the additional award of compensation for a 
dependent spouse can occur is the first day of the month 
following the effective date.  38 C.F.R. § 3.31.

The record in this case clearly shows that, when the veteran 
submitted his Application for Compensation or Pension in 
November 1999, he indicated he was married, and he also 
submitted a copy of his marriage certificate.  Thus, it may 
be reasonably concluded that, as of November 1999, the RO was 
put on notice that, in the event the veteran's disability 
were granted and assigned a disability rating of 30 percent, 
or more, it would be necessary to consider the appropriate 
rate at which he would be entitled to additional 
compensation, to account for those considered dependents for 
VA purposes.

As it happened, by a November 2000 rating decision the 
veteran became entitled to additional compensation for 
dependents on November 17, 1999, the effective date for the 
grant of service connection for PTSD and a disability rating 
of 30 percent.  That rating decision, however, apparently did 
not include any effort to calculate the rate at which an 
additional benefit could be paid in light of the information 
regarding a dependent spouse that was previously associated 
with the claims file.  The veteran was notified of the RO 
rating decision by letter dated in November 2000, and was 
also informed he was being paid as a single veteran with no 
dependents, and was asked to submit the enclosed form (Form 
21-686c) before he could be paid additional compensation for 
dependents.  

While one might reasonably expect a response from the 
veteran, including the completed Form 21-686c, since the 
veteran had previously informed the RO of the existence of 
his spouse in the context of his PTSD claim, as well as 
provided the RO with a copy of the marriage certificate, it 
might also be reasonable for the veteran to conclude, as he 
says he did, that no further action from him in this regard 
was necessary, and that he was in fact being paid at a rate 
which included additional dependent compensation.

As indicated above, it was not until at least February 2004 
that the veteran discovered that the rate at which he was 
being paid disability compensation did not include the 
additional amount for his dependent spouse.  He subsequently 
made a specific request for this additional compensation, and 
submitted a VA Form 686c (Declaration of Status of 
Dependents), together with another copy of his marriage 
certificate, as well as divorce papers for both himself and 
his wife.  As discussed above, only then did the RO award the 
veteran additional compensation for his dependent spouse.

VA employs a reasonable-doubt/benefit-of-the-doubt doctrine 
in resolving issues presented in claims and appeals.  When, 
after considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt is 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Viewing the facts of this case in the light most favorable to 
the veteran, as it is our policy to do, we conclude that, at 
the time of the November 2000 decision to award service 
connection for PTSD and assigned a 30 percent rating, the 
evidence of record satisfactorily demonstrated that he had a 
dependent spouse.  Indeed, the veteran had submitted such 
information as to that dependent for the purpose of a 
compensation award for his PTSD.  Thus, the Board is of the 
opinion that the unique facts of this case warrant the 
application of the reasonable-doubt doctrine.  Granting the 
benefit of the doubt to the veteran, the Board finds that he 
should have received additional compensation for his 
dependent spouse in conjunction with the grant of service 
connection for PTSD and the assignment of a 30 percent 
rating.

As set forth above, the date from which payment of additional 
compensation for dependents shall be effective is the later 
of - the date of claim (as defined in 38 C.F.R. § 3.304(b)); 
the date dependency arises; the effective date of the 
qualifying disability rating; or the date of commencement of 
the veteran's award.

Although in the November 2000 letter, the RO requested that 
the veteran supply the necessary information (via VA Form 21-
686c) which would permit payment of additional compensation 
based on his dependent spouse, in the context of this case, 
in which he had demonstrated the existence of a dependent 
spouse which would qualify him for additional compensation 
(once he was awarded a disability rating of 30 percent or 
greater) and where this information was provided more than 
one year after his marriage took place, the Board finds that 
the failure of the veteran to respond to the RO's November 
2000 letter may not serve as a basis from which to calculate 
the date of payment of additional compensation for 
dependents. 

As between the remaining dates from which the award of 
additional compensation for dependents might be made 
effective, i.e., the date dependency arose, the effective 
date of the veteran's qualifying disability rating, or the 
date of commencement of the veteran's award, the date 
dependency arose would be the date of the veteran's marriage.  
This event, of course, took place in 1969.  The effective 
date of the veteran's qualifying disability rating is 
November 17, 1999, as set out in the November 2000 rating 
decision, and the date of commencement of the veteran's 
award, pursuant to 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31, was 
therefore December 1, 1999.

Under these circumstances, it is clear that the later of the 
date dependency arose, the effective date of the qualifying 
disability rating, or the date of commencement of the 
veteran's award, is the date of commencement of the award, 
December 1, 1999.  Accordingly, it is the Board's conclusion 
that the criteria for establishing an earlier effective date 
of November 17, 1999, for the payment of additional 
compensation benefits for the veteran's spouse, with the 
commencement of payment of the award on December 1, 1999, 
have been met.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an effective date of November 17, 1999, 
with the commencement of payment of the award on December 1, 
1999, for the payment of additional compensation for the 
veteran's spouse is granted.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


